Citation Nr: 1425247	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  06-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee from December 29, 2004 through August 20, 2005, and from October 1, 2005 through July 7, 2008.

2.  Entitlement to an initial disability rating in excess of 30 percent for status post total knee replacement of the right knee from September 1, 2009.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee, associated with degenerative joint disease of the right knee, from July 17, 2007 through June 23, 2011, and from August 1, 2011.

4.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder with alcohol abuse, associated with degenerative joint disease of the left knee.

5. Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Esquire


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that established service connection for degenerative joint disease, right knee, and assigned a 10 percent disability evaluation effective December 29, 2004, with a temporary total evaluation effective from August 31, 2005.  A disability rating of 10 percent was again effective from October 1, 2005.  In March 2007, the RO continued the evaluation at 10 percent.

In a June 2008 rating decision, the RO, in pertinent part, granted entitlement to service connection for degenerative joint disease of the left knee at a 10 percent disability rating, with an effective date of July 17, 2007.

In a December 2008 rating decision, the RO granted a temporary evaluation of 100 percent from July 8, 2008, based on surgical or other treatment necessitating convalescence, based on the Veteran's total knee replacement of the right knee.  A scheduler evaluation was assigned from September 1, 2008, with an evaluation of 30 percent assigned from September 1, 2009.

In October 2010, the Board determined that it had jurisdiction over a claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
At that time, the Board remanded the issues of entitlement to an increased initial rating for the Veteran's right knee disability, and entitlement to TDIU for additional development.

In March 2012, the RO granted entitlement to service connection for adjustment disorder with depressed mood at a 10 percent disability rating, effective March 28, 2011.  In addition, the RO granted a temporary total evaluation based on surgical treatment necessitating convalescence based on surgery on the Veteran's left knee, effective June 24, 2011.  A 10 percent disability rating was again assigned for the Veteran's left knee disability as of August 1, 2011.

In a January 2013 rating decision, the RO denied TDIU.

In August 2013, the RO continued the 50 percent disability rating for the Veteran's service-connected psychiatric disability, which was recharacterized as major depressive disorder, with alcohol abuse.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period from December 29, 2004 through August 20, 2005, and from October 1, 2005 through July 7, 2008, the Veteran's degenerative joint disease of the right knee was not manifested by X-ray evidence of arthritis in two major joints with incapacitating exacerbations, limitation of flexion to 30 degrees, or limitation of extension to 15 degrees.
 
2.  Since September 1, 2009, the Veteran's status post total knee replacement of the right knee has not been manifested by severe painful motion or weakness, a disability approximating ankylosis at 10 degrees or worse, limitation of extension to 30 degrees, or a marked knee disability.

3.  For the period from July 17, 2007 through June 23, 2011, and from August 1, 2011, the Veteran's degenerative joint disease of the left knee has not been manifested by X-ray evidence of arthritis in two major joints with incapacitating exacerbations, limitation of flexion to 30 degrees, or limitation of extension to 15 degrees.

4.  Prior to August 12, 2013, the Veteran's psychiatric disorder was not manifested by Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

5.  As of August 12, 2013, the Veteran's psychiatric disorder has been manifested by Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it has not been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent, for degenerative joint disease of the right knee from December 29, 2004 through August 20, 2005, and from October 1, 2005 through July 7, 2008, have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5010 (2013).

2.  The criteria for an initial rating in excess of 30 percent, for status post total knee replacement of the right knee from September 1, 2009, have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5055 (2013). 

3.  The criteria for an initial rating in excess of 10 percent, for degenerative joint disease of the left knee from July 17, 2007 through June 23, 2011, and from August 1, 2011, have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5010-5260 (2013). 

4.  The criteria for an initial rating in excess of 50 percent, for a psychiatric disability were not met, prior to August 12, 2013. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 (2013). 

5.  Resolving all reasonable doubt in favor of the Veteran, beginning August 12, 2013, the criteria for a 70 percent disability rating for major depressive disorder with alcohol abuse have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service VA and private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The issues of entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee was remanded in October 2010, in order to obtain outstanding VA medical records since January 2007, and to provide the Veteran with a VA examination in order to determine the current nature and severity of the Veteran's service-connected right knee disability.  Current VA medical records have been associated with the record.  In addition, the Veteran has been provided with several VA examinations to determine the severity of his right knee disability, most recently in September 2012.  

With regard to the claim for entitlement to an initial disability rating in excess of 50 percent for major depressive disorder with alcohol abuse, the Veteran was provided with VA examinations in December 2011 and August 2013.    

The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Initial ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial disability ratings - knees 

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Code's that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).

According to Diagnostic Code 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.

Diagnostic Code 5010 is to be rated on the basis of degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not 'duplicative of or overlapping with the symptomatology' of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).






Initial disability rating - degenerative joint disease of the right knee from December 29, 2004 through August 20, 2005 and from October 1, 2005 through July 7, 2008

Background

The Veteran's right knee disability was rated under Diagnostic Code 5010 at a 10 percent disability rating for the period from December 29, 2004 through August 20, 2005, and from October 1, 2005 through July 7, 2008.  

April 2005 VA medical records reflect that the Veteran reported that his right knee locked up and was quite painful, and that his knee intermittently flared up.  Upon examination, the Veteran's right knee was stable to varus and valgus.  He had negative Lachman's and anterior drawer, and a positive McMurray's test.  Extension was to 0 degrees, and flexion was to about 110 degrees. 

The Veteran was afforded a VA examination in August 2005.  He reported that he had flare-ups of knee pain with activity.  He did not have any incapacitating episodes over the prior year.  He indicated that, as a carpenter, he had to give up many jobs due to fact that he was having such difficulty with his knee.  The examiner noted that the Veteran was scheduled for arthroscopic surgery of his knee.  Range of motion was flexion to 120 degrees, extension to 0 degrees.  The Veteran did not complain of pain through his active range of motion, but reported pain at the extreme of flexion.  The examiner diagnosed degenerative joint disease of the right knee secondary to distal femoral fracture.

March 2006 VA medical records show that the Veteran reported that he had been told that he would need a right knee replacement.  April 2006 VA medical records show that the Veteran had right knee arthroscopic surgery in August 2005.   On examination, the Veteran had well-healed scars from his arthroscopic surgery.  His active range of motion was 0 to 120 degrees.  His varus and valgus laxity was negative, but he had discomfort.  Anterior drawer, posterior drawer, Lachman were negative.  X-ray revealed degenerative changes of the right knee with medial compartment narrowing.  

The Veteran was provided with a VA examination in November 2007.  The Veteran had no instability, but had pain, stiffness, incoordination, and decreased speed of motion.  The examiner noted crepitus, deformity, edema, malalignment, and tenderness.  The Veteran had no instability or patellar abnormality.  The Veteran had meniscus abnormality.  Range of motion of the right knee was 0 to 110 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of motion.

Analysis

The Board finds that the Veteran's service-connected right knee disability does not warrant an increased initial disability rating under Diagnostic Code 5003.  The evidence does not reflect that the Veteran had incapacitating exacerbations of knee pain.  In addition, while his flexion was limited, it was not limited to a compensable degree during this timeframe, even factoring in the Deluca provisions.  The Veteran noted pain at the end of flexion.  Pain did not further inhibit his ability to flex his leg.  As such, the Veteran's right knee disability did not warrant higher disability ratings under Diagnostic Codes 5003, 5260, 5261.  

The Board has considered rating the Veteran's right knee disability under Diagnostic Codes pertaining to right knee disorders.  However, there is no evidence that, during the timeframe from December 29, 2004 through August 20, 2005, and from October 1, 2005 through July 7, 2008, that the Veteran had ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 (2013).

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107. 





Initial disability rating - status post total knee replacement of the right knee from September 1, 2009

Background

The Veteran underwent a total right knee replacement in July 2008.  Subsequent to this surgery, the Veteran has been rated under Diagnostic Code 5055, which  provides the rating criteria for a knee replacement with prosthesis. Under this diagnostic code, for one year following the prosthetic replacement of a knee joint, a 100 percent disability rating is assigned.  Thereafter, a 60 percent disability rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).

The Veteran was assigned a 30 percent disability rating under Diagnostic Code 5055 as of September 1, 2009.

The Veteran was provided with a VA examination in November 2010.  He reported no instability or giving way, but had ongoing pain in his right knee.  There were no episodes of dislocation or subluxation, and no locking episodes.  The Veteran reported no flare-ups.  On examination, the Veteran did not have instability, patellar or meniscal abnormalities.  Range of motion was 0 to 106 degrees with no pain on movement.  

The Veteran underwent a VA examination in December 2010.  Range of motion of the right knee was 0 to 108 degrees, with no objective evidence of pain with active motion.  The examiner noted that the Veteran was a self-employed construction worker, but that he had to stop working in 2004 due to his doctor's advice due to his right knee problem.

At a September 2012 examination, the Veteran reported that he did not have flare-ups of his right knee.  His range of motion was 0 to 120 degrees, with no objective evidence of pain on motion.  There was no further limitation of motion with three repetitions.  Anterior instability (Lachman's), posterior drawer, and medical and lateral instability tests were all normal.  There was no evidence of recurrent patellar subluxation or dislocation.  

Analysis

The Board finds that the evidence of record does not support a higher rating for the Veteran's right status post total knee replacement under the provisions of Diagnostic Code 5055.  The evidence does not reflect that the Veteran has chronic severe painful motion and weakness in his right knee.  The Veteran reported pain in his right knee at his November 2010 VA examination; however, on all range of motion testing since September 1, 2011, there has been no objective evidence of pain on motion,  In addition, the evidence does not reflect weakness in his right knee.

Diagnostic Code 5055 directs that the Veteran could be rated under Diagnostic Code 5256, 5261, or 5262.  With regard to Diagnostic Code 5256, pertaining to ankylosis, the Board finds that the Veteran's right knee disability picture does not approximate ankylosis in flexion at more than 10 degrees, which would be necessary for a higher rating under this Diagnostic Code.  Diagnostic Code 5261 pertains to limitation of extension.  Here, the Veteran has had full extension of his right knee throughout this time period.   Therefore, a rating under this Diagnostic Code would not be beneficial.  Finally, with respect to Diagnostic Code 5263, pertaining to impairment of the tibia and fibula, the Veteran's status post right total knee replacement has not resulted in disability approximating nonunion of the tibia and fibula, requiring the use of a knee brace.  As such, a higher rating as of September 1, 2011 under the provisions of Diagnostic Code 5055 is not warranted.

As the preponderance of evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Extraschedular considerations - right knee disability

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  

The Board finds that neither the first nor second Thun element is satisfied .  The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain, stiffness, and incoordination.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (providing ratings on the basis of limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right knee disability, on its own, has caused him to miss work or has resulted in any hospitalizations that have not otherwise been accounted for in his temporary total evaluations.  The Board finds, therefore, that the Veteran's service-connected right knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Initial disability rating in excess of 10 percent for degenerative joint disease of the left knee, from July 17, 2007 through June 23, 2011, and from August 1, 2011.

Background

The Veteran's left knee degenerative joint disease is rated at a 10 percent disability rating under Diagnostic Codes 5010-5260.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260.

The Veteran was provided with a VA examination of his left knee in November 2007.  The Veteran had no instability, but had pain, stiffness, incoordination, and decreased speed of motion.  The examiner found crepitus with grinding, but no instability, patellar or meniscus abnormality.  Range of motion of the left knee was 0 to 120 degrees.  There was no objective evidence of pain following repetitive motion but no additional limitations after three repetitions of motion.

November 2008 VA medical records reflect that the Veteran reported left knee pain.  The examiner noted crepitus with range of motion, which was approximately 0 to 110.  He reported pain with his range of motion.  The examiner noted that it appeared stable otherwise to varus and valgus stress.  There was a negative drawer sign, and no McMurray's sign noted.  December 2008 VA medical records show that the Veteran's anterior and posterior drawer signs on the left were negative.  There was tenderness with range of motion, which was probably 10 to 90 degrees.  A December 2008 (MRI) revealed degenerative signal within the medial and lateral menisci, chondromalacia of the medial femoral condyle, and condromalacia of the patella.

The Veteran underwent a VA examination in December 2008.  He reported that he had pain, stiffness, and locking episodes in his left knee.  Flare-ups occurred weekly and were moderate.  Upon examination, the Veteran had crepitation, a mass behind the knee, clicks or snaps and grinding.  The Veteran did not have instability.  He had meniscus abnormality, and McMurrays test was positive medially. Range of motion of the left knee was 0 to 120 degrees with objective evidence of pain on motion.  The examiner noted that extension was limited to 10 degrees.  The examiner diagnosed degenerative changes and chondromalacia of the left knee.  The Veteran was not employed, and it was noted that the Veteran was severely limited in all activities with severe pain and edema in the left knee as well as pain in the ankles.

A February 2009 VA medical record shows that the Veteran's range of motion lacked full extension, and was approximately 5 to 90 degrees.  Anterior and posterior drawer signs appeared to be negative.  An August 2009 VA medical record shows that the Veteran had range of motion of his left knee from 0 to 120 degrees.  There was no ligamentous laxity noted with anterior and posterior drawer testing, and varus/valgus stress testing.  A September 2009 VA medical record shows that the Veteran had full extension and flexion.  His knee was stable to varus and valgus stress, anterior and posterior stress.  

A November 2010 VA examination report reflects that the Veteran reported instability, giving way, pain, weakness, incoordination, hyperextension, and bowing in of his left leg.  There were no episodes of dislocation or subluxation, and no locking episodes.  He had flare-ups that were severe, lasting one to two days, during which time he could not do anything.  Upon examination, he had no instability, patellar or meniscus abnormality.  Range of motion was 0 to 130 degrees, with no objective pain on movement.

The Veteran underwent a VA examination in December 2010.  The Veteran reported daily pain in his left knee.  The examiner noted that the Veteran had degenerative changes in his left knee.  He did not have instability or giving way, but reported pain, stiffness, and weakness.  He had no episodes of dislocation or subluxation and no locking episodes.  Range of motion was 0 to 130 degrees, with objective evidence of pain with active motion.  The Veteran had no laxity in his left knee.  He had negative anterior and posterior drawer testing.  On examination, he did not have instability.  He wore an over the counter lift in his left boot to help align his hips due to the outward bowing of his left knee.  The Veteran reported that he had severe flare-ups, during which time his left knee was so painful he could not do anything.  X-rays revealed mild degenerative changes in his left knee.

A September 2012 examination report shows that the Veteran reported no flare-ups of his left knee disability.  Range of motion was 0 to 140 degrees, with pain beginning at 120 degrees.  There was no limitation of motion after three repetitions of movement.  Anterior instability, posterior drawer, and medial-lateral instability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.

Analysis

The Board finds that the Veteran's left knee disability does not warrant a higher disability rating under Diagnostic Codes 5010 and 5260.  

While the Veteran's left knee disability caused flare-ups prior to his June 2011 surgery, the evidence does not support a finding that would warrant a 20 percent disability rating-X-ray evidence of arthritis in two or more major joints, with occasional incapacitating exacerbations.  The Veteran has had limitation of flexion; however, it has been noncompensable throughout the appeals period, even factoring in the Deluca provisions.  While it was noted that the Veteran has had pain on motion, this did not limit his flexion to a degree with would warrant a disability rating in excess of 10 percent.  Mitchell.  Therefore, a higher disability rating under these Diagnostic Codes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260.

The Board has considered rating the Veteran's right knee disability under other Diagnostic Codes, in order to provide him with the most beneficial rating possible.  
Prior to his surgery, his limitation of extension was, at times, to 10 degrees.  He is adequately compensated for this limitation by his current 10 percent disability rating.  To warrant a higher disability rating, the evidence would need to show that his limitation of extension was to 15 degrees.  As such, a higher rating under Diagnostic Code 5261 is not warranted.  In addition, the evidence does not reflect that the Veteran has had ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 (2013).

As the preponderance of evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Extraschedular considerations - left knee

Here, the Board finds that the first two Thun elements are not satisfied.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain, stiffness, and weakness.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left knee disability, on its own, has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected left knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Separate rating for scars 

The Board notes that the Veteran has had surgeries on both knees due to his service-connected right and left knee disabilities.  Pursuant to the Court's ruling in Esteban v. Brown, 6 Vet. App. 259 (1994), the Board has also considered whether a separate evaluation would be warranted for the surgical scarring on the Veteran's right and left knees.

Effective August 30, 2002, VA revised the rating schedule for evaluating skin disabilities. 38 C.F.R. § 4.118. Here, because the appellant's increased rating claims were submitted in October 2006, and because surgery that is the basis for consideration of the scarring residuals took place in August 2008, and May 2012, consideration need only be given to the new rating criteria.

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted. This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008. Accordingly, these revisions do not apply to the present case. 73 Fed. Reg. 54,708 (Sept. 23, 2008). Rather, the appellant's scars will be considered solely under the criteria effective between October 13, 2006 and October 22, 2008.

Under the rating criteria in effect prior to October 23, 2008, scars, other than the head face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating. A 20 percent rating is warranted for area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters). 38 C.F.R. § 4.118 , Diagnostic Code 7801.

There is no clinical evidence to establish that the appellant's right or left knee surgical scarring exceeds six square inches, whether singly or in total. Therefore, Diagnostic Code 7801 is not for application.

Under Diagnostic Code 7802 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for: scars, other than head, face, or neck, that are superficial and that do not cause limited motion, area or areas of 144 square inches (929 sq. cm.) or greater. This is the maximum rating available under this code. There is no clinical evidence to establish that the appellant's right or left knee surgical scarring exceeds 144 square inches. Therefore, Diagnostic Code 7802 is not for application.

Under Diagnostic Code 7803 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for unstable superficial scars. This is the maximum rating available under this code. However, none of the surgical scarring of the Veteran's knees has not been shown to be unstable and, therefore, this Diagnostic Code is not for application.

Under Diagnostic Code 7804 (as in effect prior to October 23, 2008), a 10 percent evaluation is warranted for scars which are shown to be painful and tender on objective demonstration. This is the maximum rating available under this code. However, none of the surgical scarring of the Veteran's knees has been shown to be tender or painful and, therefore, this Diagnostic Code is not for application.

Under Diagnostic Code 7805 (as in effect prior to October 23, 2008), other scars will be rated on limitation of function of the part affected. In this case, no limitation of function has been identified in either knee due to any surgical scarring; therefore Diagnostic Code 7805 is not for application.

Thus, a separate compensable evaluation is not warranted for the surgical scarring of either knee.  No ratable manifestations have been associated with any of the scars and the total area affected by the scarring of both knees together is less than six square inches.

Initial disability rating in excess of 50 percent for major depressive disorder with alcohol abuse

The Veteran's major depressive disorder with alcohol abuse is rated under Diagnostic Code 9434 at a 50 percent disability rating.  This Diagnostic Code is rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.

The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Background

A July 2011 VA medical record shows that the Veteran was alert and oriented.  His speech was normal rate and rhythm, and he appeared to be a reliable historian.  He had good hygiene and grooming, and his attention, focus, and concentration was good.  Memory and cognition were grossly intact.  His mood was dysphoric, and there was no evidence of irritability or impulsivity.  He denied suicidal or homicidal ideation.  His insight was limited, and his judgment was good.  He was assigned a GAF of 50.

The Veteran underwent a VA mental disorders examination in December 2011.  The examiner found that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  Upon examination, the Veteran had depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood.  The Veteran reported that he could not do the things he used to do.  He could not hunt or fish anymore, and he indicated that he could not work.  He was diagnosed with adjustment disorder with depressed mood, and assigned a GAF of 58.  

May 2013 VA medical record shows that the Veteran had a depressed mood, but that his attitude was cooperative, he was calm, his affect was constricted, thought process was intact.  Veteran was discouraged and depressed as he has been rejected for unemployability. He indicated that he had not worked in at least 10 years due to
constant pain.

He was provided with another examination in August 2013.  The examiner diagnosed major depressive disorder, recurrent, and alcohol abuse. The Veteran was assigned a GAF score of 50.  The examiner found that the Veteran's service-connected psychiatric disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner found that the Veteran's functional impairments were believed to be the result of cumulative effects of his depression and alcohol use, and that the Veteran used alcohol to cope with pain and symptoms of depression, but that the alcohol was likely exacerbating his symptoms of depression over the long term.  Since his last examination, the Veteran had continued to live with his wife of 32 years, and that they had a good relationship.  The Veteran remained close to his children and grandchildren, but noted significant distress related to worry about family members.  the Veteran reported no suicide attempts, but described fleeting occasional suicidal ideation.  Symptoms associated with the Veteran's service-connected psychiatric disorder included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner found that the Veteran met the DSM-IV criteria for a diagnosis of major depressive disorder, which was a progression of the previously diagnosed adjustment disorder.

Analysis

The Board finds that resolving all reasonable doubt in favor of the Veteran, as of August 12, 2013, his service-connected depressive disorder with alcohol abuse warrants a 70 percent disability rating.  

Prior to August 12, 2013, the Veteran's service-connected psychiatric disability was manifested by impairment in occupational and social functioning that caused reduced reliability and productivity.  During this time, the Veteran denied suicidal ideation.  He had intact memory and cognition, and good attention, focus, and concentration.  While the was assigned a GAF of 50 in July 2011, representing serious symptoms, he was assigned a GAF of 58 at his examination in December 2011, representing more moderate symptoms.  The Board finds that the evidence of record does not reflect that the Veteran's service-connected psychiatric disability, diagnosed as adjustment disorder with depressed mood, warrants an increase in rating above 50 percent for the appeals period prior to August 12, 2013.

However, the VA examination provided in August 2013 reflects a worsening of the Veteran's disability.  The examiner found that the Veteran had social and occupational impairment with deficiencies in most areas, and that his use of alcohol exacerbated his symptoms.  As the symptoms associated with his depression and alcohol use cannot effectively be separated, all of his psychiatric symptoms will be considered service-connected.  Mittleider. The Veteran reported suicidal ideation, albeit fleeting.  In addition, the examiner noted symptoms including near continuous depression, and difficulty adapting to stressful situations.  These symptoms are associated with a 70 percent disability rating.  Moreover, the examiner found that the Veteran's diagnosis of major depressive disorder was a progression of his previously diagnosed adjustment disorder.

Based on the findings of the Veteran's August 12, 2013 examination, the Board finds that the Veteran's service-connected psychiatric disability more closely approximates a 70 percent disability rating.  As such, as of August 12, 2013, the criteria for a 70 percent disability rating have been met for the Veteran's service-connected for major depressive disorder with alcohol abuse.  

Having found that the Veteran's service-connected psychiatric disability meets the criteria for a 70 percent disability rating, the Board has considered whether he meets the criteria for a 100 percent disability rating.  However, the Veteran's current symptoms do not rise to the level of total occupational and social impairment.  The August 2013 examiner found that the Veteran had difficulty in relationships, but was not unable to form relationships.  In fact, it was noted that the Veteran had good relationships with his family.  In addition, the Veteran's GAF score of 50 would not support a rating in excess of 70 percent.  As such, a 100 percent disability rating for the Veteran's service-connected for major depressive disorder with alcohol abuse is not warranted.

Extrashedular considerations - major depressive disorder with alcohol abuse

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected psychiatric disability is manifested by signs and symptoms such as difficulties adapting to stressful situations, sleep impairment, flattened affect, disturbances of motivation and mood.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130.  There is nothing exceptional or unusual about the Veteran's psychiatric disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his psychiatric disability, on its own, has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected psychiatric disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

An initial rating in excess of 10 percent, for degenerative joint disease of the right knee from December 29, 2004 through August 20, 2005, and from October 1, 2005 through July 7, 2008, is denied.

An initial rating in excess of 30 percent, for status post total knee replacement of the right knee from September 1, 2009, is denied. 

An initial rating in excess of 10 percent, for degenerative joint disease of the left knee from July 17, 2007 through June 23, 2011, and from August 1, 2011, is denied. 

An initial rating in excess of 50 percent for major depressive disorder with alcohol abuse, prior to August 12, 2013, is denied. 

An initial rating of 70 percent, but no more, for major depressive disorder with alcohol abuse, beginning August 12, 2013, is granted, subject to the rules and regulations governing the award of monetary benefits. 


REMAND

The Veteran has contended that he is unable to work due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following 'substantially gainful employment' consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.' Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran's employment history and education are not entirely clear from the record.  The Veteran reported to a VA examiner at his December 2011 psychiatric examination that he stopped working as a carpenter in the summer of 2002, due to problems with his right knee.  He indicated that his VA doctor told him that he could no longer "be on the roof." At his November 2010 VA joints examination, he informed the examiner that he had worked until 2004.  Finally, at his VA examination provided in August 2005, the Veteran indicated that, as a carpenter, he had to give up many jobs due to fact that he was having such difficulty with his knee.  In addition, the Veteran has noted that he was going back to school; however, it is unclear whether he has completed additional education/training that would assist him in securing and maintaining employment.  As such, the AOJ should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran, with instructions for him to complete and return the form. See M21-1MR, IV.ii.2.F.25.i.

The Board notes that there are several opinions in the record as to whether the Veteran is able to obtain and maintain a substantially gainful occupation.  However, these opinions do not address the effects of all of the Veteran's service-connected disabilities on his ability to work.  As the Veteran is service-connected for both orthopedic and psychiatric disabilities, the Board finds that an examination is necessary to determine whether the Veteran's service-connected disabilities, taken together, render him unable to obtain or sustain gainful employment.

The Veteran does not meet the percentage requirements under 4.16(a) prior to March 28, 2011.   As such, the Veteran's claim for TDIU should be referred to the Compensation and Pension Service for the appeals period prior to that date, for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and submit it.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him. All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (major depressive disorder with alcohol abuse, degenerative joint disease of the right knee, residuals of a fracture of the right distal femur, degenerative joint disease of the left hip, right hip strain, and degenerative joint disease of the left knee) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Boar d of Veterans' Appeals



Department of Veterans Affairs


